COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-486-CV


REGINALD DALE PETERS                                              APPELLANT

                                       V.

CAREY JOHNSON, CAREY JOHNSON                                      APPELLEES
D/B/A DISCOUNT BAIL BONDS AND
DISCOUNT BAIL BONDS

                                   ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Reginald Dale Peters has filed a notice of appeal from a “hearing on

October 31, 2008.”      It appears that the trial court has not signed a final

judgment or appealable interlocutory order.       On December 17, 2008, we

notified Appellant that unless he or any other party desiring to continue the



     1
         … See Tex. R. App. P. 47.4.
appeal filed a response showing grounds for continuing the appeal, we would

dismiss the appeal. We have received no response.

      A party may appeal only from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code

Ann. § 51.014 (Vernon Supp. 2008) (listing appealable interlocutory orders).

Because the trial court has not signed a final judgment or appealable

interlocutory order, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: February 5, 2009




                                       2